 


109 HR 4817 IH: To prohibit entities owned or controlled by foreign governments from carrying out operations at seaports in the United States.
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4817 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit entities owned or controlled by foreign governments from carrying out operations at seaports in the United States. 
 
 
1.Prohibition on operation of U.S. seaports by certain foreign entities 
(a)RequirementNo entity that is owned or controlled by a foreign government may— 
(1) conduct operations at any seaport in the United States; or 
(2)enter into any contract or other agreement to conduct such operations. 
(b)RegulationsThe President shall promulgate such regulations as may be necessary to enforce the requirements of subsection (a), including requiring any person to furnish, in the form of reports or otherwise, such information as is necessary to enforce such requirements. 
(c)PenaltiesAny person who violates any requirement of subsection (a) or any regulation promulgated under subsection (b) shall be subject to the penalties under section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as such penalties apply to violations under that Act. 
(d)DefinitionsIn this section: 
(1)Foreign governmentThe term foreign government includes any agency or instrumentality of a foreign government.  
(2)United StatesThe term United States means the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 
2.Effective dateThis Act shall be effective as of February 28, 2006. 
 
